Title: To Benjamin Franklin from William Moran, 6 December 1777
From: Moran, William
To: Franklin, Benjamin


Reverend Sir
Dunkirk 10br. the 6th. 1777
Both my duty and present situation oblige me to take the liberty of writing to you; Had I been treated as any man of my station should Expect here at Dunkirk, I could have been of some Service to the Cause long since. Moreover there is no greater Sign of our Departure at present than was ten days Ago as the wind still continues in the same point, besides our Going to Nants by Sea is very precarious, as there are so many people here who make it their business to inform the English of the most minute things that are here transacted and who very well know we are for Going there, however should the wind serve we must go. As for my part, which is in some respect Shamefull, I have not the Second shirt to wear nor much of Any other Apparel, however I must content myself untill I get to Nants, where I earnestly recommend myself to your protection. I have Served since the year Seventy five, and Sailed from Philadelphia in the month of february last, honoured with The Commission of first Lieutenant on board the Hornet A Continental Sloop Commanded by John Nicholson Esq. Now in Forton prison from whence I have made my Escape with five others all safe Arrived; I have met with Mr. Johnston at London who treated me most kindly and payed my Expences to Dunkirk And Gave me An order upon Mr. Blake here, which he should have Accepted had Mr. Hodge not been here, who took no more notice of me than of the lost Sailor. I have the honour Sir of Subscribing myself With the Greatest respect your most humble and obedient Servant.
W: Moran
 
Addressed: A Monsieur / Monsr. le Docteur Franklin / A Pasty / A l’Hôtel de / Valentinois / A Pasty / pres de Paris
Notation: W. Moran
